ORDER

PER CURIAM.
AND NOW, this 15th day of February, 2012, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
1. Is conspiracy to commit third-degree murder a cognizable offense under Pennsylvania law?
2. In the alternative, if conspiracy to commit third-degree murder is not a cognizable offense under Pennsylvania law, did the Superior Court contradict this Court’s precedent by failing to modify the judgment to a cognizable offense, ie., conspiracy to commit aggravated assault?
It is further ordered that this appeal is consolidated with the appeals at 142 EAL 2011 and 277 EAL 2011.
It is also ordered that Petitioner’s Application for Permission to File Post-Submission Communication Pursuant to Pa.R.A.P. 2501(a) is DISMISSED as moot.
It is further ordered that the “Withdraw [sic] of Appearance,” treated as a Motion to Withdraw, filed by Respondent’s counsel is GRANTED and that this matter is REMANDED to the Court of Common Pleas of Philadelphia County solely for the trial court to appoint new counsel for Respondent within 30 days. The trial court is directed to notify the Prothonotary of this Court of such appointment, at which time the Prothonotary shall issue a briefing schedule for these consolidated appeals.
Jurisdiction is retained.